Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 3/18/2022, the Applicant has filed a response on 6/17/2022 amending claims 1, 10 and 20. Claims 18-19 have been cancelled. No claim  has been added.

Allowable Subject Matter

Claims 1-17 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display device, comprising: a first pixel coupled to a first scan line and a data line; a second pixel coupled to a second scan line and the data line; and a scan driver configured to sequentially supply scan signals having a turn-on level to the first scan line and the second scan line during a first period and to concurrently supply scan signals having a turn-on level to the first scan line and the second scan line during a second period after the first period, wherein: a mask period corresponds to a difference between a start point of the second period and a start point of the first period in a next frame period, a first frame period and a second frame period have different mask periods, a third frame period between the first frame period and the second frame period has a same mask period as the first frame period, and a fourth frame period between the third frame period and the second frame period has a same mask period as the second frame period”, as claimed in claim 1.

Regarding claims 2-9, these claims are allowed based on their dependency on claim 1.

Regarding claim 10, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A method of driving a display device including a scan driver, a first pixel coupled to a first scan line and a data line, and a second pixel coupled to a second scan line and the data line, the method comprising: sequentially supplying, by the scan driver, scan signals having a turn-on level to the first scan line and the second scan line during a first period of each frame period, and concurrently supplying, by the scan driver, scan signals having a turn-on level to the first scan line and the second scan line during a second period of each frame period, wherein: a mask period corresponds to a difference between a start point of the second period and a start point of the first period in a next frame period, a first frame period and a second frame period have different mask periods, a third frame period between the first frame period and the second frame period has a same mask period as the first frame period, and a fourth frame period between the third frame period and the second frame period has a same mask period as the second frame period”, as claimed in claim 10.

Regarding claims 11-17, these claims are allowed based on their dependency on claim 10.

Regarding claim 20, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display device, comprising: a plurality of pixels coupled to a same scan line, wherein: the plurality of pixels are configured to display a monochromatic image during a first mask period of q horizontal periods and display a moving or video image during a first image display period of r horizontal periods, in each of consecutive first frame periods, each of the first frame periods is configured with q+r horizontal periods, each of q and r being an integer greater than 0, the plurality of pixels display a monochromatic image during a second mask period of q+1u horizontal periods and display a moving or video image during a second image display period of s horizontal periods, in each of consecutive second frame periods, each of the second frame periods is configured with q+1u+s horizontal periods, each of u and s being an integer greater than 0, q+r horizontal periods are equal to q+1u+s horizontal periods, the plurality of pixels display a monochromatic image during a third mask period of q horizontal periods and display a moving or video image during a third image display period of r horizontal periods, in at least one third frame period, the plurality of pixels display a monochromatic image during a fourth mask period of q+1u horizontal periods and display a moving or video image during a fourth image display period of s horizontal periods, in at least one fourth frame period, the at least one third frame period and the at least one fourth frame period are located between an end point of the consecutive first frame periods and a start point of the consecutive second frame periods, the at least one third frame period and the at least one fourth frame period are alternated with each other at regular intervals between the consecutive first frame periods and the consecutive second frame periods”, as claimed in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623